Title: To James Madison from James Leander Cathcart, 18 September 1821
From: Cathcart, James Leander
To: Madison, James


                
                    Venerable, and respected Sir
                    Washington Septr. 18th. 1821
                
                After a lapse of more than five years, permit me most respectfully to enquire, how do you enjoy your health, and to hope that it may long be preserved in a state as perfect as I have ever wish’d it to be in. Vicissitude, my good Sir, marks all human events, and how many of them have I experienced since I first had the honour of your personal acquaintance in 1796 then just return’d from a cruel state of captivity of eleven years continuance, in which I arrived at the highest station a Christian could attain, which enabled me to render essential service to my country, in laying the basis of our first treaty with Algiers, at the risk of my life, and on very favorable terms, considering that at that period we had more than one hundred of our fellow citizens in Chains, and not one Vessel of War afloat to protect our Commerce, and that Portugal at the same time offered, through the mediation of Spain, assisted by Great Britain, a larger sum than was promised by the United States for Peace, which by my influence and Agency was rejected altho’ that power had a Squadron station’d at Gibralter sufficient to confine the whole Navy of Algiers in their Ports, and it is well known to Capt: Richard OBrien, who is the only survivor of all those who were in any way connected with our first negotiations with that Regency; that I was offered by those Powers a gratuity, and employment which would have render’d me independant for life, if I would use my influence with the Dey and Ministry, so as to effect a peace for Portugal on the same terms that I procured it for the United States, which before our treaty was sign’d I rejected with disdain. It is likewise established by documents on file in the Dept. of State, in addition to the preceeding that I Procured a Truce with Tunis, for eight months by my own personal influence, without instructions, and without putting the United States to any expense whatever—that my life was for many months in jeopardy in consequence of my exertions to repress the Dey’s impatience under the unavoidable delays which took place in fulfilling the stipulations of the Treaty after it was enter’d into, and, that to prevent a rupture, which besides the capture of our Vessels, and the enslaving of our fellow Citizens, would have involved in its consequences, the loss of all the presents which had already been made to that regency to a very considerable amount. I purchased a Polacre at Algiers man’d her with Moors, and Navigated her at my own expense, with dispatches to Alicant, Lisbon & Philada., & a letter from the Dey to Gen: Washington, then President of the United States, which ensured a further respite of nine Months, and enabled the United States to comply with their agreement & preserved the Peace of the Nation, and let it be remember’d that services render’d in 1794, 5, & 6 were of importance

in proportion to our total want of means to repel the insult & indignity offer’d to us by the States of Barbary, and ought not to be forgotten in 1821, when we have a fleet of sufficient force to annihilate the whole Naval force of the Ottoman Empire.
                My conduct while one of the Commissioners to effect an alteration in our Treaty with Tunis, and the arrangements which I made with the Bashaw of Tripoli without instructions in 1799 was highly approved, and was of much importance, for, in lieu of a vessel of War of 14 Guns & a cargo of Maritime stores, worth at least 60,000$ besides the risk of taking them out during the disturbance with France, which had been promised as the price of Peace, and which I was authorised by my instructions to assure the Bashaw, should be sent out as soon as possible. Notwithstanding his great impatience, two years having elapsed since our treaty was concluded with him, I prevaild upon him to receive 18,000$ in cash and Bills, and recd. his receipt under the Seal of the Regency in full of all demands from the United States forever, and altho’ this perfidious Chief in little more than two years afterwards declared War against us—I temporized with him a sufficient length of time, to alarm our Commerce, and, a thing unprecedented in the Annals of Barbary, not one of our Vessels was captured by his Cruisers, altho’ the Mediterranean was crowded with them, but on the contrary his Admiral & Vice Admiral,
   *The Franklin the only Vessel captured during the War, was taken many Months after the arrival of our Squadron.
 were blockaded by our Squadron in the Bay of Gibralter, and had Com: Dale arrived only four days sooner he would have captured the whole of the Tripolitan squadron.
                The appointments which I received afterwards, only subjected me to trouble, vexation and expense. The price of my acceptance at Tunis was a promise, that I would use my influence with the Government, to present the Bashaw of Tunis with the Frigate Adams, or another of equal force: this I peremptorily refused to do, & destroy’d his expectations of ever receiving a Frigate from us. Had I temporized in order to promote my own interests, a promise to recommend the measure at some future period, would have been construed by the Bashaw into a promise of the Frigate, and would have subjected me to the merited censure of my own government; to which I preferred the enmity of the Bashaw, great personal inconvenience and expense, and the ruin of all my prospects.
                It was besides known, that before I left the United States, that I had recommended to our Government to prohibit their Consuls in the Barbary States from evry description of Commerce, and that I had acted upon that principle, when the Bashaw of Tripoli offer’d, indeed requested me to take the choice of fourteen Swedish Prizes, or all of them, which were then in

his Port, on credit, and very advantageous terms, which I politely declined, and that during the whole time I was Consul in Barbary, I kept myself independent of the Jews and their Colleagues by having no commercial dealings with them whatever: this produced a coalition between the Jew Brokers, in the three Barbary States, and those concern’d with them in trade, who were dependent on them for loans, & who represented me as a Person inimical to the interests of those States, which was certainly true, so far as they operated against our own, & prevented me from being received, because they knew that I would neither trade with them, nor employ them to transact the business of the United States, which I was competent to transact myself, without paying them heavy Brokerage, for their imaginary influence, which would only subject me to their impositions. A proof of this was evinced, by the release of the Brig Catharine of New-York, which was brought into Tripoli with a Cargo worth 50.000$ which I procured without putting the United States to any expense. A reference to the accounts of our Consuls at Algiers who were always dependent on the Jews, will prove that hardly any Vessel that was sent in by the cruizers of that Regency, was ever released without a considerable expense: indeed my accounts speak a very plain language; their whole amount from 1797 to 1805 including my compensation and ev’ry other expense does not amount to the value, of the Vessel of War, and cargo of Maratime and Military stores, which I was authorised to promise to that Regency by my instructions, or rather to confirm the promise already made when Peace was concluded—to which may be added the embecility of our commanding Officer, for which he was dismissed the Service immediately after his return to the U States.
                These Sir are the true causes of my returning home in 1805, in much worse circumstances than when I went out, while others who neither possessd the Knowledge of the manners, customs or language of the country, or had the same opportunity that I had, return’d home in independent circumstances, and altho’ I do not assert that they were enriched by the spoils of their Country, I do not hesitate to say without fear of contradiction, that the privileges they enjoy’d could not be obtaind by any Consul, without sacrificing the interests and in Some instances the honor of the Nation they represented. My next tour of duty was to Madeira for more than 8 years, during which period it was found necessary to resort to restrictive Measures, and War, which destroyed all my prospects of a commercial nature, and I suffered severely. Except the duties of the Consulate and the procuring flags of truce for four Cartels, in which I restored a great number of my fellow citizens to their country, and the strong language I was frequently obliged to make use of, to induce the Governor of Madeira, to insist that the neutrality of the Port should not be violated by

British Vessels of War, which in most instances was attended with success, I had it not in my power to be of any great Service, and I returnd to the United States to make some Commercial arrangements some Months after the Peace in 1815. On my arrival I found, that you had been so kind, before your departure from the seat of Government during the recess as to order a Commission to be made out for me as Consul at Cadiz. As this was unsolicited on my part, and evidently given me as a reward for former services, it was too flattering a mark of approbation for me to refuse accepting, tho’ the State of Commerce was such as not to authorize very flattering expectations. I therefore left a certainty, of small importance indeed, for an uncertainty, which might, or might not ameliorate my situation. I went to Cadiz in the Winter, without my family, and took possession of the Consulate, return’d in the same season, & in the Spring took my family to Spain, where we remain’d until the Summer of 1817, when I was obliged to return home to prevent myself from being involved in debt, as the trade between the U. States and Cadiz was so inconsiderable and had so many competitors, that it did not furnish means sufficient to pay house rent, much less to maintain a large family, and to pay the impositions of the Officers of the Spanish Government, levied annually under the names of presents without the payment of which, it was impossible to transact business in any of the public offices, and we would be subjected daily to the most vexatious acts of injustice! Thus what was intended as a reward for my services, only precipitated my ruin, and by circumstances which were not under the control of any human being. Four years have since elapsed, during which, except for some months in which I was employed in an Agency in Louisiana and the Territory, now State of Alabama, exposed a great part of the time to the inclemency of the weather in an open boat in the Gulf of Mexico, the Lakes, Mississippi—Tombeckbee & Alabama rivers. I have been soliciting employ from Government without success. The Money which I received from Congress in 1820, arrears of old accounts, is all expended in paying debts contracted for the maintenance and education of my family before I received it, & I am now in the fifty fifth year of my age, after so many years faithful service, in difficult, responsible, expensive and unprofitable situations, in which my conduct has met the approbation of evry successive administration of our Government since it commenced: reduced to indigence, afflicted with Rheumatism which renders great bodily exertion impossible, and with a family of ten children to Maintain & to educate, the eldest of six of whom is only fourteen years, and the youngest fourteen Months old, whose chief dependence is on the precarious hire of a Carriage and horses for Support.
                Until 1818 I had not the most distant idea that it was necessary for a Person who had been so long in service as I have, to solicit recommendations

from any one, but my friends inform’d me that it was customary & procured for me those of which the enclosed are Copies, and are from influential characters.
                The appointment then solicited has not been made, others which I have applied for, have been given to more fortunate candidates, and I find myself neglected and my services and recommendations forgotten, while the very circumstance of having been employed abroad for so many years, renders me less capable to provide for my family than those who have been stationary, and have taken advantage of circumstances, & made connexions either Political or Commercial which have ensured them permanent employ. Under these Mortifying and distressing circumstances, Knowing the goodness of your heart, I have ventured most respectfully to solicit your Kind aid and Patronage. A letter of recommmendation from you my good Sir, would have more weight, than all I have or may be able to procure, and would induce the President to take my situation into consideration, and to grant my request, but should any insurmountable impediment prevent the success of my application in so direct a manner, may I flatter myself that you will have the goodness to express your opinion (either to me, or in any other way most eligible to you) of my former services & how far you think they merit; and give me a claim to future employment in Common with my fellow Citizens.
                I am very sensible both of the nature and Magnitude of the request, and fear that I may be accused of presuming too much on your Philanthropy in making it, but when I look around me, & see my little Children in danger of being in want of food, and what is worse, education, for I would sooner attend them to their graves than see them grow up in ignorance, a secret monitor emboldens me to make the request, and induces me to believe, that when you on reflection, perceive that a few lines from you, will raise the drooping Spirits, and form the fortunes of a large family, and their descendants, that strong must be the reasons indeed which will induce you to withold them.
                I have conversed with many of the Senators who have expressed some surprise that amongst the many appointments which have been made in the last four years that I have not been able to procure a situation: they would recommend me themselves, but say, as it is their duty to confirm, or reject, it would have the appearance of interfereing with the executive authority, and several of them have assured me, that any appointment which the President would confer on me, would be confirm’d by the Senate, and I believe unanimously.
                My necessities are of such a nature that I would accept of any appointment either at home or abroad which would furnish me with the means to educate my children. To this (to me) all important point, all my energies

are directed, to sacrifice my own ease and Comfort to their benefit is a duty to which I would submit most cheerfully, but as I never intend to remove my family from the U States again, having already expended a small fortune in passages, and the loss on sales of Furniture, I would certainly prefer a situation of less importance, at home, to any abroad which would be offer’d me. Yet I would gladly have accepted the appointment to Buenos Ayres which was conferred on a person, who had not a large family born in Public service in Barbary, Italy, Portugal, Spain, and the United States, to support as I have, whose services have not been so important as mine, and with whose talents, and Knowledge of the Spanish language I have the ambition to think, mine (poor as they may be supposed to be) might have been held in competition.
                Should I be so fortunate as to succeed in this my appeal to your Philanthropy, Gratitude and the prayers of a large family is the only tribute we have to offer, which with the consciousness of having done a gen’rous act, I am persuaded is to a noble mind, the most acceptable, and inspires feelings the most enviable.
                Should disappointment and misfortune still be our portion, I respectfully request you not to lessen the personal esteem I have experienced on many occasions, nor the good opinion you formerly entertaind of my conduct and ability, for I am not conscious to have merited it, but to attribute my presumption to the great anxiety I feel for the welfare of an almost helpless family, who are generally esteem’d amiable, and whatever may be their fate, you may be assured that as they ever have, they will still continue to implore the Omnipotent ruler of the Universe to prolong your valuable life, & to bless you with temporal and Eternal happiness. With the highest respect and veneration, and with the most cordial Esteem permit me the honor to subscribe myself, Good and Respected Sir, Your often obliged, & Most devoted & Obt. Servt.
                
                    James Leander Cathcart
                
                
                    +The direction was omited in it’s proper place by inadvertency.
                    P.S. Before my sons had finished the copies, I was hond. with a letter from the venerable Mr. Jefferson a copy of which is herewith submited. This letter emboldens me to hope that you will grant my request, either in the same way, or in any other which you may think proper, which I hope will have sufficient weight with the President to induce him to compare my claims on the public for employment, with the pretensions of others, & will ultimately insure the success of my application. Mrs. Cathcart has been twenty five days confined with the billious fever, she is to day a little better, but still very low, hearing that I was writing to you, she desires me with her daughters, to request you to make their respects

acceptable to Mrs. Madison, and to assure her of the continuance of their affectionate esteem.
                
            